Eight questions have been certified herein by the Court of Civil Appeals for the Eleventh District. The statement of the case, as contained in the certificate, embraces the substance of the pleadings of the parties and a lengthy and detailed statement of the facts in evidence. The questions certified relate to the sufficiency of the pleadings and the evidence to raise issues of fraudulent representations and fraudulent concealment upon which the appellants rely to defeat a recovery by the appellee; to the sufficiency of the pleading and proof to estop the appellants from relying on such fraud; to questions of procedure and practice. In short it appears from the certificate that the entire case has been sent up to the Supreme Court for opinion as to how it should be decided. The aspects of the certificate here are of the same general nature as those which met the condemnation of the Supreme Court in the case of Kelley-Goodfellow Shoe Co. v. Liberty Insurance Co.,87 Tex. 112.
We therefore recommend that the certificate be dismissed, and this opinion be certified to the Court of Civil Appeals that it may decide the cause in due course of business.
The opinion of the Commission of Appeals recommending a dismissal of the certified questions is adopted and certificate dismissed.
C. M. Cureton, Chief Justice.